DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant's Information Disclosure Statements (IDS) filed 20 November 2018 and 22 October 2020.  The IDS(s) have been entered and considered. 
		
Drawings
The drawings are objected to because of the following:
  Figures 1 and 2:  Blank reference boxes should also be labeled with their representative structure in order to more easily identify the structure quickly that is utilized in the invention without having to read through the specification.
   Reference box (6), as shown in Figures 1 and 2, should also be labeled
-- Clock --.
   Reference box (5), as shown in Figures 1 and 2, should also be labeled
-- Control Means --.
  Reference box (7), as shown in Figure 2, should also be labeled

   Reference box (8), as shown in Figure 2, should also be labeled
-- Environment Sensor Means --.
   Reference box (9), as shown in Figure 2, should also be labeled
-- Analysis Means --.
   Reference box (10), as shown in Figure 2, should also be labeled
-- Fine Control Means --.
   Reference box (14), as shown in Figure 2, should also be labeled
-- Random Number Generator --.
   Reference box (30), as shown in Figure 2, should also be labeled
-- Storage --.
   Reference box (20), as shown in Figure 2, should also be labeled
-- Handling Means --.

See 37 C.F.R. 1.83(a) below.

1.83    Content of drawing.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(a) The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box). In addition, tables that are included in the specification and sequences that are included in sequence listings should not be duplicated in the drawings. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

1.81(d). 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

[31 FR 12923, Oct. 4, 1966; 43 FR 4015, Jan. 31, 1978; paras. (a) and (c) revised, 60 FR 20195, Apr. 25, 1995, effective June 8, 1995; para. (a) revised, 69 FR 56481, Sept. 21, 2004, effective Oct. 21, 2004; para. (a) revised, 78 FR 62368, Oct. 21, 2013, effective Dec. 18, 2013]

PLEASE NOTE THAT A REFERENCE NUMERAL IS NOT A LABELED REPRESENTATION.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
   Reference numeral -- 80 -- does not appear within the drawing figures as suggested on page 7, page line 12.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and 

Specification
The disclosure is objected to because of the following informalities:
   Page 2, page line 3:  The numeral "6" should be corrected to read -- six --.  
   Page 2, page line 14:  The first occurrence of the term "Rolex" should be deleted since the next occurrence of the term is more appropriately positioned within the sentence.  
   Page 3, page lines 23 and 25:  References to specific claims should be avoided as the claim numbering may change during the prosecution of the application.  In the instant case, claims 1-14 have been canceled even before examination began, thus claims 1 and 12 do not exist.
   Page 3, page line 29:  The term "figure" should be corrected to read
-- Figure --.
	   Page 4, page lines 3, 8, and 10:  The term "figure" should be corrected to read -- Figure --.

   Page 5, page line 7:  The conjunction -- and -- should be inserted after the "semicolon".
   Page 5, page line 15:  The numeral "6" should be corrected to read -- six --.
   Page 5, page line 34:  The conjunction -- and -- should be inserted after the "semicolon".
   Page 6, page line 8:  The first occurrence of the numeral "3" should be deleted.
   Page 6, page line 25:  The first occurrence of the article "a" should be corrected to read -- the -- since the receptacle has been previously introduced.
   Page 9, page line 31:  The first occurrence of the numeral "3" should be deleted.  

Appropriate correction is required.

Claim Objections
Claims 15-28 are objected to because of the following informalities:  
   Re claim 15, claim line 1:  The term -- configured -- should be inserted after the term "device" in order to positively recite the functionality of the device presented in the preamble.
	   Re claim 15, claim line 27:  The phrase -- at least one -- should be inserted prior to the term "predefined".
   

   Re claim 17, claim line 5:  The phrase -- at least one -- should be inserted prior to the term "predefined".
   Re claim 18, claim line 2:  The phrase -- at least one -- should be inserted prior to the term "movement".
   Re claim 18, claim line 3:  The phrase -- at least one -- should be inserted prior to the term "watch".
   Re claim 19, claim line 3:  The phrase -- at least one -- should be inserted prior to the terms "movement" and "watch".
   Re claim 21, claim line 2:  The phrase -- at least one -- should be inserted prior to the term "predefined".
   Re claim 22, claim line 6:  The phrase -- at least one -- should be inserted prior to the terms "movement" and "watch".
   Re claim 25, claim line 3:  The phrase -- at least one -- should be inserted prior to the terms "movement" and "watch".
   Re claim 26, claim line 5:  The phrase -- at least one -- should be inserted prior to the term "cycle".

Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   With respect to the limitations of claims 15, this claim recites the following different means plus functional limitations: a "control", "environment sensor", "fine control", and "analysis" means, as well as "means for generating random numbers".  However, neither the specification nor drawings provide the structure that carries out such functions. As means plus functional limitations requires/demands disclosing the corresponding structure (so that such structure and equivalents may be understood), Applicant lacks possession of the claimed material.
	   With respect to the limitations of claim 17, what structure does the ""rate of adjustment means" correspond to in the specification and/or drawing?
   With respect to the limitations of claim 24, what structure does the "storage means" correspond to in the specification and/or drawing?
   With respect to the limitations of claims 26, this claim recites the following different means plus functional limitations: a "control means.  However, neither the specification nor drawings provide the structure that carries out such function. As means plus functional limitations requires/demands disclosing the corresponding structure (so that such structure and equivalents may be understood), Applicant lacks possession of the claimed material.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 15, claim line 1:  The limitation "the dynamic chronometric testing" lacks antecedent basis in the claim.  

   Re claim 15, claim line 6:  The limitation "the fine control" lacks antecedent basis in the claim.
   Re claim 15, claim line 7:  The limitation "the passage" lacks antecedent basis in the claim.
   Re claim 15, claim lines 8-9:  The limitation "the continuous spatial handling" lacks antecedent basis in the claim.
   Re claim 15, claim lines 9-10:  The limitation "the continuous and dynamic recording" lacks antecedent basis in the claim.
   Re claim 15, claim line 10:  The limitation "the rate parameters" lacks antecedent basis in the claim.
   Re claim 15, claim line 12:  The limitation "the continuous recording" lacks antecedent basis in the claim.  The previous recitation of "continuous recording" (claim line 10) was referencing the rate sensor means and not the environment sensor means.
   Re claim 15, claim lines 12-13:  The limitation "the physical conditions" lacks antecedent basis in the claim.
   Re claim 15, claim line 17:  The limitation "the values" lacks antecedent basis in the claim.
   Re claim 15, claim line 19:  The limitation "said standardized… dynamic positions" lacks antecedent basis in the claim.

   Re claim 15, claim line 23:  The limitation "the movements" lacks antecedent basis in the claim.
   Re claim 15, claim lines 23-24:  The limitation "the arm or/and forearm or/and hand" lacks antecedent basis in the claim.
   Re claim 15, claim line 25:  The limitations "the natural angular amplitudes", "the level", and "the shoulder" lack antecedent basis in the claim.
   Re claim 15, claim line 27:  The limitation "the switching" lacks antecedent basis in the claim.
   Re claim 15:  The claim recites several means plus function limitations, such as a "control", "environment sensor", "fine control", and "analysis" means, as well as "means for generating random numbers".  The specification fails to provide corresponding structure for the means cited above; and therefore it is not clear what these means are or are not.  Thus, the metes and bounds of this claim is unclear if the Examiner cannot determine what is and what is not an equivalent to each means recited.
   Re claim 17, claim line 3:  The claim recites a means plus function limitation of "rate of adjustment means".  The specification fails to provide corresponding structure for the means cited above; and therefore it is not clear what these means are or are not.  Thus, the metes and bounds of this claim is unclear if the Examiner cannot determine what is and what is not an equivalent to each means recited.

   Re claim 17, claim line 5:  The limitation "said predefined or random test cycle" lacks antecedent basis in the claim.  The claims have not previously (claim 15, claim lines 5 and 27) used "test" in the phraseology.
   Re claim 22, claim line 3:  The limitation "the human arm" lacks antecedent basis in the claim.
   Re claim 22, claim lines 3-4:  It is not clear what the limitation "similar dimensions" is meant to convey.  The error range of similar dimension is not known such that the metes and bounds are not known for this limitation.  It is not clear how much tolerance there is with the term such that it is not clear how dissimilar the dimensions can be and still be deemed to be similar.
   Re claim 22, claim line 4:  The limitation "said elbow" lacks antecedent basis in the claim.
   Re claim 22, claim line 5:  It is not clear what the limitation "similar dimensions" is meant to convey.  The error range of similar dimension is not known such that the metes and bounds are not known for this limitation.  It is not clear how much tolerance there is with the term such that it is not clear how dissimilar the dimensions can be and still be deemed to be similar.
   Re claim 22, claim line 5:  It is not clear what the limitation "in the vicinity" is  meant to convey.  It is not clear what distance is required to still be deemed in the vicinity of the distal end.

   Re claim 24, claim line 3:  The claim recites the means plus function limitation "storage means"; however, the specification fails to provide corresponding structure for the means cited above; and therefore it is not clear what this term means.  Thus, the metes and bounds of this claim is unclear if the Examiner cannot determine what is and what is not an equivalent to each means recited.
     Re claim 24, claim lines 4-5:  It is not clear what the phrase "the movements of a typical user" means.  Who or what is a typical user; and how does one identify an atypical user from a typical user?
   Re claim 26, claim line 1:  The limitation "the dynamic chronometric testing" lacks antecedent basis in the claim.  
   Re claim 26, claim line 3:  The limitation "the path" lacks antecedent basis in the claim.
  Re claim 26, claim lines 3-4:  The limitation "the dynamic evolution" lack antecedent basis in the claim.
   Re claim 26, claim line 4:  The limitation "the fine control" lacks antecedent basis in the claim.
   Re claim 26, claim line 4:  The claim recites the means plus function limitation "control means"; however, the specification fails to provide corresponding structure for the means cited above; and therefore it is not clear what this term means.  Thus, the metes and bounds of this claim is unclear if the Examiner cannot determine what is and what is not an equivalent to each means recited.

   Re claim 26, claim line 5:  The limitation "the passage" lacks antecedent basis in the claim.
   Re claim 26, claim line 6:  The limitation "the rate parameters" lacks antecedent basis in the claim.
   Re claim 26, claim line 8:  The limitation "the continuous chronometric testing" lacks antecedent basis in the claim.     
   Re claim 26, claim line 12:  The limitation "the values" lacks antecedent basis in the claim.
   Re claim 26, claim line 13:  The limitation "the acceleration" lacks antecedent basis in the claim.
   Re claim 27, claim line 2:  The limitation "the testing cycle" lacks antecedent basis in the claim.
   Re claim 28, claim line 2:  The limitation "the handling" lacks antecedent basis in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 26-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 10,228,661 (Depraz).
   With respect to the limitations of claim  26, Depraz discloses a method for the dynamic chronometric testing of a watch movement, or of a watch, wherein movements are applied to said movement, or respectively to said watch (col. 1, lines 1-10), including at least one predefined or random cycle in respect of the path thereof and the dynamic evolution thereof along this path under the fine control of control means (18) including a clock or connected to an external time base (19) (col. 7, lines 6 through col. 8, line 36 and col. 8, line 54 through col. 15, line 45 - a static storage cycle in which the timepiece is held stationary in at least one predetermined position for a predetermined period of time; and a dynamic storage cycle, whereby the timepiece sweeps a given continuum of positions in one or more given direction - Figures 1-6), said cycle including the passage via standardized chronometric testing positions (col. 1, lines 26-29), in that the rate parameters of said movement or respectively of said watch are measured in said standardized positions and in further programmed or/and random intermediate positions (col. 15, lines 4-25), and wherein the continuous chronometric testing of said movement or respectively of said watch is carried out, in that the rate parameters of said movement or respectively of said watch are recorded continuously and dynamically, that said rate parameters are compared with set-point values (rate parameters are gathered and compared with the standards used in the certification standard to determine if the timepiece meets the qualification for certification), in that a testing certificate is issued if method described is a chronometric certification process), or in that an iterative rate setting correction and testing process is resumed otherwise, and in that the acceleration applied to said movement or respectively to said watch is measured, to distinguish static positions where 7Docket No. 517628USPreliminary Amendmentthe acceleration and the velocity are zero and among which are said standardized chronometric testing positions, and dynamic positions where the acceleration and the velocity are different to zero and which correspond to additional dynamic chronometry criteria, defined to qualify the rate during a continuous movement applied to said movement or respectively to said watch, and wherein random movements of said movement or respectively of said watch are generated in order to apply thereto said dynamic positions wherein additional dynamic chronometry testing is performed (method of moving a timepiece through storage cycles are to mimic the motions that would be generated if the timepiece were being worn by a user).

With respect to the limitation of claim 27, Depraz appears to further disclose that during at least a part of the testing cycle, spatial movements are applied to said movement or respectively to said watch, according to at least two degrees of freedom simultaneously (during the sweeping motion used during a dynamic storage cycle, the timepiece is moving along a least two degrees of freedom simultaneously).

With respect to the limitation of claim 28, Depraz appears to further disclose that the handling of said movement or respectively of said watch is programmed by learning on the basis of movement recorded on a test user, for a daily duration (the sweeping motion used during a dynamic storage cycle is programmed by the microprocessor that controls the motion of the handling system, which mimics the motion of a user wearing the timepiece).

NOTE:  Prior art was not utilized to reject claims 15-25 due to the amount of 112 rejections applied to the claims that relate to unknown means plus function limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
   Prior art discloses various means for testing watch movements or watches.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached on M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL S LARKIN/Primary Examiner, Art Unit 2856